Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 10 objected to because of the following informalities: 
In claim 9, the term "senor" in line 2 should read "sensor";
In claim .  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9, 10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beliaev et al. (US 2010/0311156 A1), herein referred to as Beliaev.
Regarding claim 8, Beliaev teaches a device for emitting electromagnetic radiation (Abstract), comprising: a housing (14) (Fig. 2a; Paragraph [0029]); and a source (18) for emitting electromagnetic radiation arranged therein, wherein the source comprises an LED (18) (Paragraph [0029]).
Regarding claim 9, Beliaev teaches the device as previously described, further comprising a sensor (40, as shown in Fig. 2b; note that element 40 is also used in Fig. 2a to designate the power supply, though these components are separate and should be labeled with different reference characters) arranged in the housing (14), the sensor (40) being configured to measure electromagnetic radiation (Fig. 2b; Paragraph [0031]).

Regarding claim 19, Beliaev teaches the device as previously described, wherein the housing (14) further comprises an electrical connector (38, 40; note that element 40 is also used in Fig. 2b to designate the sensors, though these components are separate and should be labeled with different reference characters)(para [0031]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, 15, 16, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Beliaev, further in view of Riechers et al. (US 2014/0054186 A1), herein referred to as Riechers.
Regarding claim 11, Beliaev teaches the device as previously described, further comprising a transparent inner cylinder (16) within the housing (14), the LED (18) and/or the sensor (14) being arranged behind the transparent inner cylinder (16) (Fig. 2a; Paragraph [0029]). However, the inner cylinder (16) described by Beliaev does not necessarily meet the limitation of the housing comprising a window as required by the claim. 
Riechers, however, teaches a container for the production, storage, and use of liquids and gases (Paragraph [0005]) comprising: a housing (60); a light source (48); a sensor (40); and a window (14) provided in the housing (60), wherein the light source (48) and the sensor (40) are arranged behind the window (14) (Fig. 3; Fig. 4; Paragraph [0028]; Paragraph [0033]).

Regarding claim 14, Beliaev teaches the device as previously described, but fails to explicitly describe the window configuration as required by claim 11. Riechers, however, teaches a container for the production, storage, and use of liquids and gases (Paragraph [0005]) comprising a window (14), wherein the window has a transparent element, the transparent element having a sheet-like shape with plane-parallel main surfaces (Fig. 3; Fig. 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Beliaev to include the window configuration and shape described by Riechers to allow the intended measurements to occur from outside the container so as to maintain sterile conditions within the container and ensure that proper amount of light enters the container as required by the intended measurements (Riechers: Paragraph [0005]; Paragraph [0033]).
Regarding claim 15, Beliaev teaches the device as previously described, wherein the transparent inner cylinder (16) is made from borosilicate glass (Paragraph [0029]). Moreover, Riechers teaches a container for the production, storage, and use of liquids and gases (Paragraph [0005]) comprising a window (14), wherein the window has a transparent element comprising quartz glass (Paragraph [0028]; Paragraph [0033]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a transparent material that would allow for the proper amount of light to enter the container as required by the intended measurements (Riechers: Paragraph [0033]).

Regarding claim 27, Beliaev teaches a device for emitting electromagnetic radiation (Abstract), comprising: a housing (14) (Fig. 2a; Paragraph [0029]); and a source (18) for emitting electromagnetic radiation arranged therein, wherein the source comprises an LED (18) (Paragraph [0029]).
Moreover, Beliaev teaches the use of an inner cylinder (16) being made from borosilicate glass (Paragraph [0029]). However, the inner cylinder (16) described by Beliaev does not necessarily meet the limitation of the housing comprising a window as required by the claim. 
Riechers, however, teaches a container for the production, storage, and use of liquids and gases (Paragraph [0005]) comprising: a housing (60); a light source (48); a sensor (40); and a window (14) provided in the housing (60), wherein the light source (48) and the sensor (40) are arranged behind the window (14) (Fig. 3; Fig. 4; Paragraph [0028]; Paragraph [0033]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Beliaev to include the window arrangement described by Riechers to allow the intended measurements to occur from outside the container so as to maintain sterile conditions within the container and to accommodate reusable, expensive and/or non-sterilizable 
Regarding claim 30, Beliaev teaches the device as previously described, but fails to explicitly describe the window configuration as required by claim 11. Riechers, however, teaches a container for the production, storage, and use of liquids and gases (Paragraph [0005]) comprising a window (14), wherein the window has a transparent element, the transparent element having a sheet-like shape with plane-parallel main surfaces (Fig. 3; Fig. 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Beliaev to include the window configuration and shape described by Riechers to allow the intended measurements to occur from outside the container so as to maintain sterile conditions within the container and ensure that proper amount of light enters the container as required by the intended measurements (Riechers: Paragraph [0005]; Paragraph [0033]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Beliaev, further in view of Fechner et al. (US 7,491,668 B2), herein referred to as Fechner.
Regarding claim 12, Beliaev teaches the device as previously described, but fails to teach an embodiment further comprising a glass-to-metal seal (GTMS) compression glass seal sealing the window and the housing. However, it would prove obvious to use a known technique to seal the window and the housing. Moreover, Fechner teaches that glass-to-metal seal (GTMS) compression glass seal sealing are well known for use in chemically corrosive environments, such as reactors. Moreover, these techniques are often used to seal borosilicate glass to metal (Col. 1, lines 15-25; Col. 2, lines 5-12). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Beliaev to include the sealing method described by Fechner .
Claims 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Beliaev and Riechers, further in view of Uchiyama et al. (US 2008/0003668 A1), herein referred to as Uchiyama.
Regarding claim 13, Beliaev teaches the device as previously described, but fails to explicitly describe how the inner cylinder (16) is attached to the housing (14). Uchiyama, however, teaches a fluorometric apparatus (Abstract) wherein a window plate (159) is joined to a container body (156) by a laser welding method (Paragraph [0217]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Beliaev to include the laser welding technique described by Uchiyama to ensure the device is liquid-tight (Uchiyama: Paragraph [0221]).
	Regarding claim 29, Beliaev teaches the device as previously described, but fails to explicitly describe how the inner cylinder (16) is attached to the housing (14). Uchiyama, however, teaches a fluorometric apparatus (Abstract) wherein a window plate (159) is joined to a container body (156) by a laser welding method (Paragraph [0217]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Beliaev to include the laser welding technique described by Uchiyama to ensure the device is liquid-tight (Uchiyama: Paragraph [0221]).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beliaev, further in view of Haley, III et al. (US 8,809,037 B2), herein referred to as Haley.
	Regarding claim 17, Beliaev teaches the device as previously described, wherein the housing (14) has a columnar shape (Fig. 2a). Beliaev does not explicitly describe an embodiment wherein the housing further comprises longitudinally extending side walls. Haley, however, teaches a wastewater treatment system (Abstract) comprising a light element (356) having a columnar shape with 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Beliaev to include a light element with any cross-sectional shape as taught by Haley, motivated by an expectation of successfully providing lights within the device and optimizing the shape of the light element to best suit the desired application.
Regarding claim 18, Beliaev teaches the device as previously described, wherein windows are arranged around the entire circumference of the device. Beliaev does not explicitly describe an embodiment wherein the housing further comprises longitudinally extending side walls. Haley, however, teaches a wastewater treatment system (Abstract) comprising a light element (356), wherein the light element (356) is made of a material that easily emits light such as glass or acrylic (Col. 39, lines 9-25). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Beliaev to include a light element with any cross-sectional shape as taught by Haley, motivated by an expectation of successfully providing lights within the device and optimizing the shape of the light element to best suit the desired application.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Beliaev, further in view of Selker et al. (US 2015/0345689 A1), herein referred to as Selker.
	Regarding claim 20, Beliaev teaches the device as previously described, comprising tubing (32) that enters the housing (14) (Fig. 2a; Paragraph [0030]) but fails to teach an embodiment wherein the tubing is sealed fluid-tightly. Selker, however, teaches an aseptic connection assembly for a bio-.  
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Beliaev, Riechers, and Fechner.
Regarding claim 28, Beliaev teaches the device as previously described, but fails to teach an embodiment further comprising a glass-to-metal seal (GTMS) compression glass seal sealing the window and the housing. However, it would prove obvious to use a known technique to seal the window and the housing. Moreover, Fechner teaches that glass-to-metal seal (GTMS) compression glass seal sealing are well known for use in chemically corrosive environments, such as reactors. Moreover, these techniques are often used to seal borosilicate glass to metal (Col. 1, lines 15-25; Col. 2, lines 5-12). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Beliaev to include the sealing method described by Fechner to prevent corrosion and degradation of the seal and the bioreaction container as a whole (Fechner: Col. 1, lines 15-25; Col. 2, lines 5-12).
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bahnemann et al. (US 2010/0035337 A1), teaches a bioreactor with a transparent window and a light source (US Patent Family Member of DE 20 2009 010 255 U1, cited by Application IDS filed September 18, 2019);

Lin (DE202008005412), teaches a culture device wherein oily microalgae can be cultivated with a solar-powered LED array (Cited by Applicant in IDS filed April 9, 2019);
Peschl (DE102010014712), teaches a modular photo tube reactor (Cited by Applicant in IDS filed April 9, 2019);
Shields (GB 2469085 A), teaches a bioreactor fitted with a plurality of internal light arrays (Cited by Applicant in IDS filed April 9, 2019); and 
Voit (WO 2008145719), teaches a photoreactor comprising at least one LED luminous body incorporated into a plastic matrix as a radiation source arranged inside the photoreactor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on Tu-F, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/L.R./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799